DETAILED ACTION
	This Office Action is in response to an Amendment, filed 27 October 2020, wherein Claims 1-2, 10-12, and 15-18 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 17, and 18 were amended.
Claims 3-7 and 21-23 were cancelled.
No new claims were added.
Claims 1-2, 10-12, and 15-18 stand pending and ready for examination.

Response to Arguments
	Applicant’s arguments and amendments, with regard to the previous claim rejections under 35 USC 103, have been fully considered and are persuasive. The Examiner respectfully withdraws the previous rejections under 35 USC 103, however, new rejections may be found below as necessitated by amendment. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fultheim et al. (US 20050039180) in view of Chen et al. (US 20110179229), and further in view of the NPL entitled “Mirage: A Coherent Distributed Shared Memory Design”, by Fleisch et al., hereinafter referred to as “Mirage”.

As to Claim 1, Fultheim discloses a computer system (Fig. 1 – Cluster-based Virtual Computer System 10), comprising: a plurality of physically interconnected computing nodes (Fig. 1 – Nodes 22, 24, 26; Paragraphs [0056][0057] describe how system 10 is scalable, but for illustrative purposes only 3 nodes are shown; Paragraph [0062] discloses the private network 44 connecting the nodes  for rapid intermodal communication), wherein a guest operating system is run on a virtual environment that is defined by a set of hyper-kernels running on at least a portion of the physically interconnected computing nodes (Fig. 1 – Guest OS 18; Paragraphs [0056][0057] describes how instructions of the guest operating system 18 are distributed for execution among the nodes to be executed as each node’s VMM  (i.e. hyper-kernels) as though the system 10 were a single SMP machine with NUMA-like shared memory; Paragraphs [0066][0067] describe how the virtual PCI controller 58 makes the separate PCI buses of the individual nodes 22, 24, 26 appear to the guest operating system 18 as a single PCI address space i.e. a single bridged virtual PCI bus; See also Paragraphs [0075]-[0077] for the initial remapping of all address regions [in order to present the physical memory regions as a single unified address space]); a network-attached memory including an array of physical memory (Fig. 1 and Paragraphs [0061][0062] describe how memory management module 40 maintains copies of all memory content on each instance of the memory 30; Paragraphs [0078]-[0082] disclose how each VM presents a single coherent shared memory to the guest OS while physical memory 30 may be distributed across multiple nodes; (collectively each VMM [on each node] and their corresponding instances of memory management modules 40 + corresponding instances of memory 30 constitute the network attached memory shared/distributed across the nodes)), wherein the network-attached memory communicates with at least some of the physically interconnected computing nodes over a network according to a coherency protocol (Paragraphs [0061][0062] describe how the nodes utilize intermodal communication to achieve memory coherence; Paragraphs [0078]-[0082] further describe memory coherence actions performed by the VMMs on each node; See also Paragraphs [0101]-[0105] for more examples of operations performed for memory coherence); wherein, in response to a remote read request made by a first computing node to a second computing node that has a primary copy of a page of memory (Paragraphs [0101]-[0105] and Table 2 describe how operations performed by an instance of memory management subsystem 140 include read operations for pages; Paragraphs [0078]-[0082] describe how memory migration is performed that originates from a node having a valid (i.e. primary) copy of that page), the second computing node, according to the coherency protocol: transmits a copy of the page of memory to the first computing node (Paragraphs [0101]-[0105] and Table 2 describe how operations performed by an instance of memory management subsystem 140 include read operations for pages; Paragraphs [0078]-[0082] describe how memory migration is performed that originates from a node having a valid copy of that page); and transmits a copy of the page of memory to the network-attached memory (Fig. 1 and Paragraphs [0061][0062] describe how memory management module 40 maintains copies of all memory content on each instance of the memory 30 and nodes utilize intermodal communication to achieve memory coherence; See also Paragraphs [0101]-[0105] for more examples of operations performed for memory coherence amongst the nodes after various operations/commands).
Fultheim discloses a shared memory that is distributed by appears to the guest operating system as a single unified memory space. Fultheim does not explicitly disclose wherein the network-attached memory comprises a centralized appliance. Additionally, Fultheim does not disclose wherein the second node, according to the coherency protocol: transitions the copy of the page of memory on the second computing node from primary to secondary; wherein the copy of the page of memory on the first computing node is marked as primary; and wherein the copy of the page of memory on the network-attached memory is marked as secondary.
In an analogous art, Chen discloses wherein the network-attached memory comprises a centralized appliance (Fig. 1 – Memory Device 105).
It would have been obvious to one of ordinary skill in the art at the effective filing date of Applicant’s invention to modify the distributed shared memory of Fultheim, with the centralized memory appliance of Chen.

Fultheim discloses the use of a “valid” (i.e. primary) copy that is requested and migrated amongst the nodes, as well as various memory coherence operations amongst the nodes. However, Fultheim does not explicitly disclose wherein the second node, according to the coherency protocol: transitions the copy of the page of memory on the second computing node from primary to secondary; wherein the copy of the page of memory on the first computing node is marked as primary; and wherein the copy of the page of memory on the network-attached memory is marked as secondary.
In an analogous art, Mirage discloses wherein the second node, according to the coherency protocol: transitions the copy of the page of memory on the second computing node from primary to secondary (Table 1 and Pg. 214 describe how based on the modes of the specific request (i.e. read request), the clock site invalidates it’s local page (i.e. marks as secondary), distributes a copy of the page to the new writer or reader, and is downgraded to a reader); wherein the copy of the page of memory on the first computing node is marked as primary (Table 1, Figs. 1-2, and Pg. 214 wherein after the above request, the requesting site now contains the most recent version (i.e. primary) and the status of the page [holder] is maintained in the clock site and library site); and wherein the copy of the page of memory on the network-attached memory is marked as secondary (Table 1, Figs. 1-2, and Pg. 214 describe how based on the modes of the specific request, the clock site invalidates it’s local page and invalidates any other outstanding readers (i.e. other nodes’ read-only copies marked as secondary)).

The suggestion/motivation for doing so would have been to ensure data consistency in a distributed memory system with shared memory pages by maintaining statuses of pages. 

As to Claim 2, Fultheim discloses wherein portions of the physical memory in the network-attached memory correspond to guest physical addresses in the virtual environment that is defined by the set of hyper-kernels running on the at least portion of the physical interconnected computing nodes (Fig. 1 – Guest OS 18; Paragraphs [0056][0057] describes how instructions of the guest operating system 18 are distributed for execution among the nodes to be executed as each node’s VMM  (i.e. hyper-kernels) as though the system 10 were a single SMP machine with NUMA-like shared memory; Paragraphs [0066][0067] describe how the virtual PCI controller 58 makes the separate PCI buses of the individual nodes 22, 24, 26 appear to the guest operating system 18 as a single PCI address space i.e. a single bridged virtual PCI bus; See also Paragraphs [0075]-[0077] for the initial remapping of all address regions [in order to present the physical memory regions as a single unified address space]).

As to Claim 16, Fultheim/Chen/Mirage disclose wherein the network-attached memory stores a read-only copy of the page (Mirage: Table 1, Figs. 1-2, and Pg. 214 describe how based on the modes of the specific request, the clock site invalidates it’s local page and invalidates any other outstanding readers (i.e. other nodes’ read-only copies marked as secondary)).
Motivation provided above with regard to Claim 1.

Claims 17 and 18 recite all the same elements as Claim 1. Therefore, the same rationale applies equally as well.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fultheim et al. (US 20050039180) and Chen et al. (US 20110179229), in view of the NPL Mirage, and further in view of Passey et al. (US 20070094310).

As to Claim 10, Fultheim discloses wherein the network-attached memory requests copies of one or more pages from the computing nodes in the plurality of physically interconnected computing nodes (Paragraphs [0078]-[0082] describe how when an invalid page is required by a particular node memory migration is performed that originates from a node having a valid copy of that page).
Fultheim/Chen/Mirage do not disclose wherein based at least in part on detection of a failure, the network-attached memory requests copies of one or more pages from the computing nodes in the plurality of physically interconnected computing nodes.
In an analogous art, Passey discloses wherein based at least in part on detection of a failure, the network-attached memory requests copies of one or more pages from the computing nodes in the plurality of physically interconnected computing nodes (Passey: Paragraphs [0004][0005][0012][0013][0087][0089] disclose a system for protecting against device failures by requesting copies from one or more devices to determine if the device is maintaining the most recent versions of data stored in the distributed system).
It would have been obvious to one of ordinary skill in the art at the effective filing date of Applicant’s invention to modify the system of Fultheim/Chen/Mirage, specifically the conditions for which the nodes request copies of one or more pages in cache coherency messaging, with the conditions put forth in Passey, specifically the conditions of device failure(s).
The suggestion/motivation for doing so would have been to maintain data integrity in the shared memory instances by ensuring the cache nodes had the most up-to-date data.

As to Claim 11, Fultheim/Chen/Mirage/Passey disclose wherein the one or more pages for which copies are requested comprise pages determined to be invalid on the network-attached memory (Fultheim: Paragraphs [0078]-[0082] describe how when an invalid page is required by a particular node memory migration is performed that originates from a node having a valid copy of that page) (Passey: Paragraphs [0004][0005][0012][0013][0087][0089] disclose a system for protecting against device failures by requesting copies from one or more devices to determine if the device is maintaining the most recent versions of data stored in the distributed system).
It would have been obvious to one of ordinary skill in the art at the effective filing date of Applicant’s invention to modify the system of Fultheim/Chen/Mirage, specifically the conditions for which the nodes request copies of one or more pages in cache coherency 
The suggestion/motivation for doing so would have been to maintain data integrity in the shared memory instances by ensuring the cache nodes had the most up-to-date data.

As to Claim 12, Fultheim/Chen/Mirage/Passey disclose wherein the network-attached memory updates an invalid page with a corresponding obtained copy of a requested page (Fultheim: Paragraphs [0078]-[0082] describe how when an invalid page is required by a particular node memory migration is performed that originates from a node having a valid copy of that page).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fultheim et al. (US 20050039180) and Chen et al. (US 20110179229), in view of the NPL Mirage, and further in view of Nation et al. (US 20100161908).

As to Claim 15, Fultheim/Chen/Mirage disclose the computer system of Claim 1, as cited above. Fultheim/Chen/Mirage do not explicitly disclose wherein the network-attached memory includes at least one of flash memory, phase change memory, and 3D-Xpoint memory.
In an analogous art, Nation discloses wherein the network-attached memory includes at least one of flash memory, phase change memory, and 3D-Xpoint memory (Nation: Fig. 4 and Paragraphs [0054][0055] wherein the memory appliance 400 contains multiple memory banks of flash memory).

The suggestion/motivation for doing so would have been to have increased data transfer speeds and increased storage capacity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Frank et al. (US 5055999) discloses a multiprocessor system that utilizes various states for moving pages of memory around including “exclusive”, “non-exclusive”, and others. Al-Shaer (NPL entitled “Distributed Memory Management: Design Issues and Future Trends”) discloses various memory coherence algorithms and describes the state of the art concerning these algorithms. Nitzberg et al. (NPL entitled “Distributed Shared Memory: A Survey of Issues and Algorithms”) describe various distributed memory algorithms including SRSW and MRSW.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A SPARKS whose telephone number is (571)431-0735.  The examiner can normally be reached on IFP (Flex) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN A. SPARKS/
Examiner




/Backhean Tiv/Primary Examiner, Art Unit 2459